                         Case 1:20-cv-06322-GHW Document 14 Filed 09/11/20 Page 1 of 5




                                              600 Third Avenue, 42nd Floor, New York, NY 10016      (212) 684-0199



                                                                                                                Gabriel Levinson
       September 11, 2020                                                                                       212.413.2853
                                                                                                                212.202.7582 Fax
                                                                                                                glevinson@polsinelli.com


       By CM/ECF

       Hon. Gregory H. Woods
       United States District Court
       Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street, Room 2260
       New York, New York 10007

                      Re:             Hirshman v. Franzen, Case No. 1:20-cv-06322-GHW

       Dear Judge Woods:

               Our firm represents Plaintiff Linda Hirshman (“Hirshman”) in the above-referenced action.
       While the Court has scheduled a conference call on Monday to discuss Defendant Don Franzen’s
       (“Defendant”) proposed motion to compel arbitration (the “Motion to Compel”), I write to respond
       to certain misconceptions in Defendant’s counsel’s September 8, 2020 letter to the Court (ECF
       Doc. 10), as well as to provide context to, and to clarify, Hirshman’s position on Defendant’s
       proposed bifurcated briefing approach, which Hirshman objects to on the following grounds.

       I.            This Action Arises from Defendant’s Tortious Interference
                     with Hirshman’s Business Relations with Third-Parties

              Hirshman is a well-known and best-selling author. (ECF Doc. 1 (Complaint) at ¶ 2.)
       Hirshman authored Sisters in Law (the “Book”) in 2015—the best-selling account of the respective
       ascents of trailblazing Supreme Court Justices Sandra Day O’Connor and Ruth Bader Ginsberg,
       and their contributions to the advancement of the women’s rights movement. (Id.)

              In June 2017, Hirshman entered into an agreement (the “Limited Stage Agreement”) with
       Defendant and non-party Elizabeth Weber (“Weber”) granting them limited stage rights to adapt
       the Book into a stage production—i.e., a play. (Id. at ¶ 13.) However, this agreement has no
       bearing on this action.

              As set forth more fully in the Complaint in this action, in 2018, Hirshman entered into
       negotiations with two production companies (backed by well-known and acclaimed women in
       media and television) to the rights to motion picture, television, merchandising, and the allied and

polsinelli.com

Atlanta         Boston     Chicago    Dallas             Denver     Houston       Kansas City  Los Angeles     Miami       Nashville   New York
Phoenix          St. Louis    San Francisco             Seattle    Silicon Valley    Washington, D.C.   Wilmington
Polsinelli PC, Polsinelli LLP in California
       74738078
            Case 1:20-cv-06322-GHW Document 14 Filed 09/11/20 Page 2 of 5




September 11, 2020
Page 2



ancillary rights therein based on the Book. (Id. at ¶¶ 15, 18 and n.2, n.3.) Hirshman and the
production companies entered into a modified quitclaim book option purchase agreement, dated
as of January 16, 2019, for motion picture, television, merchandising, and the allied and ancillary
rights therein in and to the Book (the “Purchase Agreement”). (Compl. at ¶ 32.)

        From 2018 to the present day, Defendant has set out to destroy Hirshman’s and other
parties’ ability to use, sell, or purchase all of the other rights in and to her Book (excluding the
limited stage rights), and has tortiously interfered with the Purchase Agreement. The means
Defendant has employed include false assertions, legal threats and/or intimidating conduct
primarily directed at the women behind the production companies with which Hirshman was
negotiating. (Id. at ¶¶ 16-30, 33-39.)

        Accordingly, Hirshman commenced this action on August 11, 2020, seeking damages
related to Defendant’s deliberate interference with Hirshman’s business relations with third-
parties. Defendant was served with the Complaint in this action on August 20, 2020 and his current
deadline to respond to the Complaint is September 10, 2020.

II.        Defendant’s Proposed Bifurcated Briefing Approach Is Not Appropriate Here

        On August 27, 2020, my colleague Darnell Stanislaus and I participated on a conference
call with Defendant’s counsel, David Greenberger. Defendant’s counsel said he recently had been
retained in this action, and requested that the parties jointly seek an extension of Defendant’s
September 10, 2020 response deadline to accommodate his prior scheduling conflicts. During this
conference call, counsel for the parties agreed on a three-week extension of Defendant’s response
deadline to October 1, 2020. Defendant’s counsel also proposed filing the Motion to Compel, and
asked if the parties could agree on a briefing schedule. I asked Defendant’s counsel to put the
agreed-upon extension and his proposal in writing. On September 2, 2020, counsel e-mailed a
draft joint letter he sought to file with the Court, which included a proposal to file the Motion to
Compel and adjourn all deadlines to respond to the Complaint until after the Court rules on the
Motion to Compel. The draft was objectionable for several reasons, which my colleague
Mr. Stanislaus explained in a September 4, 2020 email to Mr. Greenberger (the “September 4th
Email”). (A copy of the September 4th Email is annexed hereto as Exhibit “1”.) Defendant’s
counsel’s letter to the Court selectively quotes from the September 4th Email without the context
or bases for Hirshman’s position on Defendant’s bifurcated briefing approach.

       It is uncontroverted that the Limited Stage Agreement (not the Purchase Agreement)
contains an arbitration provision; however, the Limited Stage Agreement is irrelevant to this action
(which seeks damages for Defendant’s tortious interference with separate agreements Hirshman
negotiated with third-parties). Hence, the Motion to Compel should be brought as a Federal Rule




74738078
           Case 1:20-cv-06322-GHW Document 14 Filed 09/11/20 Page 3 of 5




September 11, 2020
Page 3



of Civil Procedure 12(b) motion that includes all other potential bases that Defendant contends are
dispositive of this action, as explained to Mr. Greenberger in the September 4th Email:

               Given the early posture of the action, we think judicial economy and
               the parties’ resources are best served by defendant moving under
               FRCP 12 on all grounds defendant contends are dispositive of the
               action. It would be an obvious waste of resources for the parties to
               potentially brief (and the court to potentially decide) two separate
               dispositive motions when we can brief all threshold issues at once
               and resolve definitively whether this action will proceed before
               Judge Woods or not. As I am sure you already know, defendant’s
               motion to compel arbitration can be brought as a FRCP 12(b)(1)
               motion and—to the extent it even matters—plaintiff would not
               object to defendant framing the motion in that manner.

(Ex. 1 at 1.) Indeed, not only would it would be inequitable for Defendant to get two ‘bites at the
apple’, but it would unduly increase Hirshman’s litigation costs to have to prepare for and defend
two dispositive motions and oral arguments regarding same.

        As is also set forth in the September 4th Email, Defendant’s stated position on the
arbitration issue misapprehends the law and conflates the necessary legal analyses required to
resolve the issue:

               [Hirshman’s] position is that the arbitration provision is irrelevant
               to the claim asserted in this action, which relates to your client’s
               tortious interference with our client’s agreements with third-parties.
               The Court, therefore, will not [merely] be determining whether the
               arbitration provision [in the Limited Stage Agreement] is
               enforceable/binding, but rather will be deciding two distinct, though
               related, issues: (i) in the first instance, whether the [Limited Stage
               Agreement] is even applicable to plaintiff’s claim (which we clearly
               do not think it is) and (ii) only if the Court rules in the affirmative
               on the first issue, whether the Court or the arbitrator gets to
               determine if plaintiff’s claim is subject to arbitration under the
               [Limited Stage Agreement].

(Id.) Defendant’s counsel did not respond to the September 4th Email or attempt to engage in any
further discussion to resolve the issues raised therein; he did not file with the Court (pursuant to
the Court’s Individual Practice Rule 1(E)) a letter requesting an adjournment of Defendant’s
current response deadline to October 1, 2020; and he did not advise the Court that Hirshman



74738078
           Case 1:20-cv-06322-GHW Document 14 Filed 09/11/20 Page 4 of 5




September 11, 2020
Page 4



already had consented to such extension. Defendant’s letter was filed without any notice to
Hirshman.

        Substantively, Defendant’s letter misses the point since there is no basis for Defendant’s
proposed Motion to Compel. First, Defendant misstates that the arbitration proceeding entitled,
Sisters Project LLC v. Hirshman, Case No. 01-20-0009-8574 (the “Arbitration”), relates to this
action. (ECF Doc. 10 at 2.) It does not. Defendant is not a party-in-interest in the Arbitration, but
rather is the legal representative and a member of the Claimant in the arbitration, Sisters Project
LLC (“Sisters Projects”). This action, however, relates solely to Defendant’s tortious conduct as
an individual—Sisters Projects is not a party to this action. Further, the arbitration commenced by
non-party Sisters Projects seeks a declaration of its rights under the Limited Stage Agreement and
therefore is utterly irrelevant to this action.

        Second, and most significantly, Defendant wrongly asserts that the arbitration provision in
the Limited Stage Agreement is applicable to this action. It is not. Defendant did not disclose to
this Court that he conceded he did not have standing to commence the Arbitration since he and
Weber previously assigned “all their right, title and interest in the [Limited Stage Agreement]” to
Sisters Projects on June 1, 2018 (the “Assignment”). (A copy of the Assignment is attached hereto
as Exhibit “2”.) Simply put, Defendant cannot avail himself of rights under a contract that he
freely assigned to a third-party more than two years ago. Sisters Projects stands in the shoes of
Defendant, and only Sisters Projects is bound by the arbitration provision—not Defendant.
Moreover, the arbitration provision is limited and does not provide that an assignor, such as
Defendant, is bound by such provision.

        Accordingly, all of the cases cited in Defendant’s letter (ECF No. 10 at 2) are
distinguishable and inapposite because none of them involved a party seeking to invoke an
arbitration provision from an agreement the party no longer retained any rights under. See Contec
Corp. v. Remote Sol., Co., Ltd., 398 F.3d 205, 209 (2d Cir. 2005) (involving corporate successor
of original signatory to arbitration agreement); Mobile Real Estate, LLC v. NewPoint Media
Group, LLC, --- F. Supp. 3d ---, No. 19-cv-11475, 2020 WL 2521451, *2-4 (S.D.N.Y. May 18,
2020) (involving original signatories to arbitration agreement); Nicosia v. Amazon.com, Inc., 84
F. Supp. 3d 142 (E.D.N.Y. 2015) (same).

        Given the futility of Defendant’s proposed motion, requiring Defendant to move under
Federal Rule of Civil Procedure 12(b) on all grounds Defendant contends are dispositive of this
action is in the best interests of judicial economy and the parties’ financial resources. Hirshman
therefore respectfully requests that the Court deny Defendant’s request to bifurcate the filing of
potentially dispositive motions.




74738078
            Case 1:20-cv-06322-GHW Document 14 Filed 09/11/20 Page 5 of 5




September 11, 2020
Page 5



           We thank the Court for its consideration.

                                                Sincerely,




                                                Gabriel Levinson


DSS:rjc

 Enclosures




74738078
